Case 2:16-cv-13662-LJM-SDD
              Case: 19-2409 ECF
                            Document:
                                No. 17323-1
                                          filed Filed:
                                                02/06/20
                                                       02/06/2020
                                                            PageID.14445
                                                                    Page: 1Page 1 of 2 (1 of 2)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov




                                                 Filed: February 06, 2020

 Mr. Michael Alan Chichester Jr.
 Littler Mendelson
 200 Renaissance Center
 Suite 3110
 Detroit, MI 48243

 Mr. Joseph Xavier Michaels
 Law Offices
 101 N. Main Street
 Suite 555
 Ann Arbor, MI 48104

 Mr. Robert M. Wolff
 Littler Mendelson
 1100 Superior Avenue, E.
 20th Floor
 Cleveland, OH 44114

                      Re: Case No. 19-2409, Abdullah Haydar v. Amazon Corporate, LLC, et al
                          Originating Case No. : 2:16-cv-13662

 Dear Sir or Madam,

    The Court issued the enclosed (Order/Opinion) today in this case.

                                                 Sincerely yours,

                                                 s/Connie A. Weiskittel
                                                 Mediation Administrator

 cc: Mr. David J. Weaver

 Enclosure

 No mandate to issue
Case 2:16-cv-13662-LJM-SDD
              Case: 19-2409 ECF
                            Document:
                                No. 17323-2
                                          filed Filed:
                                                02/06/20
                                                       02/06/2020
                                                            PageID.14446
                                                                    Page: 1Page 2 of 2 (2 of 2)



                                          Case No. 19-2409

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                              ORDER



 ABDULLAH HAYDAR

               Plaintiff - Appellant

 v.

 AMAZON CORPORATE, LLC; PETER FARICY

               Defendants - Appellees



      In accordance with Rule 33, Rules of the Sixth Circuit, and upon consideration of the

 Motion for Voluntary Dismissal filed by the Appellant,

      It is ORDERED that the case is dismissed pursuant to 42(b), Federal Rules

 of Appellate Procedure.

                                                   ENTERED PURSUANT TO RULE 33,
                                                   RULES OF THE SIXTH CIRCUIT
                                                   Deborah S. Hunt, Clerk


  Issued: February 06, 2020
                                                   ___________________________________
